Judgment, *348Supreme Court, Bronx County (Denis Boyle, J.), rendered December 4, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of defendant’s unprovoked attack on another resident at the shelter where he and the complainant resided. Such evidence was relevant to complete the narrative and to explain why shelter employees would have remembered this particular defendant from among the hundreds of residents at the shelter. Under the circumstances of this case, their ability to remember defendant was relevant, not only to identity, but to the important issue of whether defendant had a knife at the time of the instant crime (People v Till, 87 NY2d 835). Defendant was not unduly prejudiced by the uncharged crime evidence, particularly in view of the court’s strong limiting instructions and its exclusion of the most prejudicial aspects of the incident.
We perceive no basis for a reduction of sentence. Concur— Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.